JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Defendant-appellant, Anthony McDonald, appeals a conviction for carrying a concealed weapon pursuant to R.C. 2923.12(A). McDonald acknowledges that the Ohio Supreme Court has held in Klein v.Leis, 99 Ohio St. 3d 537, 2003-Ohio-4779, 796 N.E.2d 633, that R.C. 2923.12(A) is constitutional, and does not violate Section4, Article I of the Ohio Constitution.
Instead, he contends in his sole assignment of error that Ohio's statute prohibiting the carrying of a concealed weapon violates the Second Amendment to the United States Constitution. That amendment, however, has not been absorbed into theFourteenth Amendment and only applies to the federal government, not to the states. Arnold v. Cleveland (1993),67 Ohio St. 3d 35, 616 N.E.2d 163; State v. Greene, 10th Dist. No. 02AP-1247, 2003-Ohio-2832.
Even if the Second Amendment did apply to the states, the provision in the Ohio Constitution setting forth the right to bear arms is broader than the Second Amendment. See Arnold,
supra; Greene, supra. Consequently, if R.C. 2923.13 does not violate the right to bear arms in the Ohio Constitution, we could not hold that it violates the right to bear arms in the United States Constitution. We overrule McDonald's assignment of error and affirm his conviction.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Winkler, P.J., Doan and Sundermann, JJ.